Title: From Benjamin Franklin to Jared Eliot, 31 August 1755
From: Franklin, Benjamin
To: Eliot, Jared


Dear Friend
Philada. Augt. 31. 1755
I have been employ’d almost all this Summer in the Service of our unfortunate Army, and other publick Affairs, that have brought me greatly in Arrear with my Correspondents. I have lost the Pleasure of conversing with them, and I have lost my Labour: I wish these were the only Losses of the Year: But we have lost a Number of brave Men, and all our Credit with the Indians; and I fear these Losses may soon be productive of more and greater.
I have had no Opportunity of making the Enquiry you desired relating to Leonard. Somerset County in Maryland is 150 Miles from hence, and out of the common Road of Travellers or the Post, nor have I any Correspondent or Acquaintance there. But now, while I am writing, I recollect a Friend I have at Newtown within 50 Miles of Somerset, who has a very general Knowledge of those Parts and of the People, as he practises the Law in all the Counties on the Eastern Shore of Maryland: I will immediately write to him about it.
I am sorry your Newspapers miscarry. If your Riders are not more careful, I must order them to be changed.
The Mitchel who made the Map, is our Dr. Mitchel. I send you one of Evans’s New Maps, which I imagine will be agreable to you. Please to accept it.
I am glad to hear your Son has acquir’d the true Art of Making Steel. I hope it will prove profitable.
Mr. Roberts is pleas’d that you so kindly accept his Fork and Rake. I suppose he will write to you: but he is a Man of much Business, and does not love Writing; I shall learn once more (for he told me once and I have forgot it) how those Teeth are put in, and send you word; But perhaps our Friend Bartram can tell you. He delivers you this, and I need not recommend him to you, for you are already acquainted with his Merit tho’ not with his Face and Person. You will have a great deal of Pleasure in one another’s Conversation; I wish I could be within hearing; but that cannot be. He is upon one of his Rambles in Search of Knowledge, and intends to view both your Sea Coast and back Country.
Remember me kindly to Mr. Tufts and Mr. Ruggles when you see them. My Respects to your good Lady and Family. With the greatest Esteem I am, Dear Sir, Your most affectionate humble Servant
B Franklin
Revd. Mr. Elliot.
 Addressed: To / The Revd. Mr Jared Elliot / Killingworth